Citation Nr: 0217112	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of VA pension overpayment 
indebtedness in the amount of $14,950.00.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel





REMAND

The veteran served on active duty from June 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office 
Committee on Waivers and Compromises ("Committee") in San 
Juan, Puerto Rico.

Notwithstanding the efforts undertaken by the Committee to 
prepare the claim for appellate review, the Board finds that 
a remand is required.  Specifically, the veteran submitted a 
statement dated in April 2002 in which he stated the 
following:  "Please consider my offer of my debt pending for 
$3793.00 + 1 = $3794.00."  In a statement dated in November 
2002, the veteran's representative noted that this 
constitutes a compromise offer which VA may accept in 
accordance with 38 C.F.R. §§ 1.930 - 1.938.  The 
representative argued that inasmuch as the RO has not yet 
ruled on the veteran's offer, the case must be remanded to 
the RO.  The Board concurs.  See 38 C.F.R. § 1.957 (2002).  
When an offer to compromise the overpayment has been 
accepted by the VA and paid by the veteran, that constitutes 
a final settlement binding on the parties to the compromise.  
In that case, there would be no question for the Board to 
consider in regard to that matter.  38 U.S.C.A. §§ 5107, 
5302, 7104 (West 2002); 38 C.F.R. §§ 1.900 through 1.938, 
1.957, 1.958, 1.970 (2002).

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should make a decision as 
to the veteran's compromise 
offer which is dated in April 
2002.

2. If the decision is unfavorable 
to the veteran, the RO should 
clarify the amount of the 
veteran's income for 1994, 1995, 
1996, and 1997, and provide 
notice to the veteran of such 
figures.

3.  If the decision is unfavorable 
to the veteran, request 
corroboration from the Social 
Security Administration (SSA) as 
to whether or not the veteran 
did, in fact, earn $878.00 in 
1994.

4. If the decision is unfavorable 
to the veteran, request the 
veteran to report, and document 
to the extent possible, his 
medical expenses.

5. Following completion of the 
above actions, the Committee 
must review the claims folder 
and ensure that all of the 
foregoing development has been 
conducted and completed in full.  
If any development is 
incomplete, appropriate 
corrective action is to be 
implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998) 
(compliance with a Board 
directive is neither optional 
nor discretionary).  Where the 
remand orders of the Board are 
not complied with, an error 
exists as a matter of law for 
failure to ensure compliance.

If the veteran's compromise offer is not accepted by the 
Committee, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




